Citation Nr: 1505416	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-34 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	Jamison W. Cichoscz, Esq.


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The late Veteran served on active duty from May 1957 to May 1959.  The appellant is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the appellant's claim of entitlement to DIC under 38 U.S.C. § 1151.  The Board notes at this juncture that the Veteran was not service connected for any disabilities and did not have any pending claims for VA benefits at the time of his death and that, in the presence of her representing attorney, the appellant in this appeal has expressly and specifically stated that she is not claiming that the Veteran's death was due to a service-connected disease or disability.  (See October 9, 2012 Board videoconference hearing transcript at p. 3 - 4.)   

The appellant and her daughter accompanied by the appellant's attorney, appeared at the RO to present evidence and oral testimony in support of the DIC claim in an October 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In May 2014, the Board requested an opinion from an independent medical expert (IME) pursuant to 38 C.F.R. § 20.901(d) (2014).  That opinion was obtained and associated with the VA claims file in August 2014.  The appellant and her attorney were provided a copy of the IME opinion in September 2014 and provided a period of 60 days to respond.  To date, neither the appellant nor her attorney has provided a response.




FINDINGS OF FACT

1.  In August 2009, the Veteran underwent elective surgery for a right hip arthroplasty at the Minneapolis, Minnesota, VA Medical Center (VAMC); and, following the procedure, he suffered a left cerebrovascular accident from a blood clot that traveled to his brain via a patent foramen ovale (PFO), a medical condition whose existence was unforeseen, unknown, and undetected prior to the right hip surgery, and he died thereafter in September 2009.  

2.  The Veteran's death in September 2009 as a result of a left cerebrovascular accident during treatment at the VAMC following elective right hip surgery was not caused by carelessness, negligence, lack of proper skill, error in judgment on the part of VA in furnishing medical treatment to the Veteran, nor was such the result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for DIC benefits under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

The Board notes that in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of (4) degree of disability; and (5) effective date.  Furthermore, in the context of a claim for DIC benefits under 38 U.S.C. § 1151, statutory notice must include an explanation of the evidence and information required to substantiate a DIC claim under 38 U.S.C. § 1151 based on medical treatment received at a VA facility.  38 U.S.C.A. § 5103(a) (West 2014).  

The appellant's claim for DIC benefits under 38 U.S.C. § 1151 was received by VA in October 2009.  In response, she was furnished with a letter issued in April 2010, prior to the RO's adjudication of the claim in December 2010.  This letter is not defective in its timing in that it was furnished prior to the initial adjudication of the claim and its content also fully satisfies the notice elements for this specific claim.  Furthermore, discussion of how an effective date is assigned for an award of VA compensation was presented in the April 2010 letter.  Thus, in view of the foregoing discussion, the Board concludes that VA's duty to notify in this case is satisfied.

In addition, the Board finds that the duty to assist the appellant has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  This includes the late Veteran's relevant treatment records from VA healthcare providers at the VAMC regarding his elective right hip surgery for an arthroplasty in August 2009 and his subsequent post-surgical hospitalization for a cerebrovascular accident culminating in his death in mid-September 2009, his official death certificate listing the medical conditions which caused or contributed to his death in September 2009, and a September 2010 VA physician's opinion addressing the medical circumstances pertaining to the Veteran's death in the context of the appellant's claim for § 1151 VA compensation.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information database for any additional pertinent medical records.  

In May 2014, the Board provided the Veteran's claims file containing the aforementioned medical evidence to an independent medical expert (IME) for review, after which a nexus opinion was presented in an August 2014 report addressing the likelihood that the Veteran's death was the result of negligence or fault on part of VA in its administration of medical treatment during his August - September 2009 surgery and post-surgical  hospitalization at the VAMC, or was due to a reasonably foreseeable event.  The opinion presented is predicated on a thorough review of the Veteran's pertinent clinical history and is supported by a detailed rationale.  As such, the Board deems the August 2009 IME opinion to be adequate for VA adjudication purposes for the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant was provided with the opportunity to present oral testimony in support of the current matter on appeal before the undersigned Veterans Law Judge in an October 2012 videoconference hearing conducted at the RO.  At this hearing, she was accompanied by her representing private attorney and had the benefit of his advice and counsel.  She was also accompanied by her daughter, who testified as a witness.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the October 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the appellant focused on the elements necessary to substantiate the claim of entitlement DIC benefits under 38 U.S.C. § 1151.  See transcript of October 9, 2012 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge who presided over the October 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Neither the claimant nor her representative has indicated that there was any further outstanding evidence to submit in support of her claim that VA has not already obtained, or has made a good-faith attempt to obtain for inclusion into the record.  The appellant having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  
 
In view of the foregoing discussion, the Board concludes that the appellant has had adequate opportunity to present evidence and argument in support of her claim for benefits pursuant to 38 U.S.C. §§ 1151 DIC benefits, and that there has been sufficient development of the record to adjudicate the claim on the merits.  

II.  Applicable laws and regulations.

Compensation shall be awarded for a qualifying additional disability or death in the same manner as if such additional disability or death was service-connected. A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151  (West 2014). 

To determine whether additional disability exists within the meaning of 38 U.S.C.A. § 1151, the veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based is compared to his or her condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b) (2014). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1) (2014). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2014).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2014). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2014).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d) (2014). 

In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.

III.  Factual background and analysis.

The Veteran underwent elective surgery for a right hip arthroplasty in August 2009, at the Minneapolis VA Medical Center.  Prior to surgery, he was provided with a routine medical examination, which included a cardiac evaluation, to assess his physical condition.  During the examination, he was informed that if there was any medical reason discovered that indicated that he should not have right hip replacement surgery, it would not occur.  During pre-operative testing, borderline EKG test findings were obtained indicating the presence of sinus bradycardia and a 1st-degree atrioventricular block.  An ensuing echocardiogram revealed increased left ventricular wall and aortic valve thickness, aortic valve regurgitation, and dilation of both atria.  Neither the Veteran nor VA was aware of the existence of these conditions prior to the pre-operative echocardiogram.  

The Veteran was given written notification of the aforementioned cardiac findings and advised that a medical follow-up addressing these findings would be needed in the future, but that there were "no findings of significant concern for [his planned right] hip surgery."  The Veteran was advised, among other things, that developing blood clots that could result in a stroke was a known risk of the elective right hip arthroplasty.  At the time immediately prior to the right hip surgery, the Veteran was medically deemed to be a healthy and asymptomatic individual and was not noted to have any prior personal or family history of strokes, embolism, or blood clots in his clinical record.  He gave his informed consent to proceed with surgery and underwent the procedure in late August 2009.  

During postoperative treatment at the VAMC immediately following surgery, the Veteran suffered a stroke and became unresponsive thereafter.  VA subsequently performed an additional echocardiogram, known as a bubble study, and determined that the Veteran had a patent foramen ovale (PFO), which is a small, flap-like opening between the right and left upper chambers of the heart that is present in all developing fetuses and which normally closes during infancy.  In cases with persons with a PFO, such as the Veteran, this opening fails to close, resulting in a PFO.  The Veteran unexpectedly died in mid-September 2009 while still a patient at the VAMC.  His death certificate shows his cause of death was a left cerebrovascular accident (CVA).  VA subsequently determined that the blood clot that led to the Veteran's death most likely originated from a deep vein thrombosis (DVT) in his right lower extremity during surgery, which traveled through his PFO and into his brain, resulting in the fatal left CVA. 

The Veteran's claims file was reviewed by a VA physician in September 2010, who determined that although DVTs are a known complication of surgery on a lower extremity joint, the Veteran's PFO, through which the blood clot travelled to his brain and caused the fatal left CVA, was not a reasonably foreseeable condition because PFOs were rare and not always identified by standard cardiac ultrasound testing, which was the situation in the present case.  PFOs are detectable only through more extensive cardiac studies, and these types of studies were not indicated prior to the August 2009 right hip surgery, based on the findings of the pre-operative cardiac evaluation.  The VA physician expressed, in pertinent part, the following opinion:

While [the Veteran's death in September 2009 following right hip arthroplasty in August 2009] was an unfortunate outcome, the [PFO] leading to the death was not a foreseeable condition.  The care up to [and] around the time of surgery and after surgery was consistent with the best practice, in that the pre-operative evaluation was appropriate, DVT prophylaxis was planned and the PFO was not [a] reasonabl[y] foreseeable condition.
   
Thereafter, in May 2014, the Board referred the case to an IME, directing the IME to review the pertinent facts associated with the record and provide medical opinions addressing several questions, including whether the appropriate standard of medical care was administered by VA from the time of the Veteran's admission at the VAMC for a right hip arthroplasty in August 2009 to his death from a left CVA in September 2009, and whether the fatal embolus traveling through his hitherto undetected PFO was a reasonably foreseeable event associated with right hip arthroplasty surgery. In response, the IME reviewed the pertinent clinical history associated with the late Veteran's claims file and presented the following opinions in an August 2014 report, which states in pertinent part:

[The medical] care delivered [to the Veteran] by the [VA] clinicians from the [right hip] surgery, workup and management of his stroke to his death in my opinion was appropriate and in keeping with the standard of care and evidence-based guidelines in the [medical] literature.

Informed consent was obtained prior to the [right hip arthroplasty] procedure and, appropriately, the risk of stroke [was] discussed with the [Veteran].  The procedure appears to have been performed in [a] standard manner and the surgery was reportedly otherwise uneventful.  The sequence of events that unfolded post-operatively in this case w[as] very unfortunate and could not have been predicted, based on standard preoperative workup performed for a hip arthroplasty[.]

[No] firm recommendations on screening the asymptomatic population for the presence of a PFO exist.  Specifically, no guidelines to screen [patients with no history of strokes, embolism, or blood clots] for [PFOs] by performing a bubble study exist for patients undergoing any type of surgery.

Even if a PFO was detected preoperatively, there are no formal guidelines suggesting percutaneous closure of the defect in asymptomatic patients.

In summary, based on the reviewed medical records and existing preoperative care/workup guidelines, there does not appear to be evidence that the treating physicians could have done anything differently [from what was done] to avoid this unforeseeable devastating complication that ended tragically in a fatality.

[The IME additionally opined that the decision not to administer thrombolytic agents to treat the Veteran's stroke, as was the case here, was appropriate and consistent with the accepted standard of care as his acute postoperative status normally contraindicated the use of thrombolytic agents.]

Assuming that the Veteran's PFO [had] been detected prior to his right hip arthroplasty, its presence [would not] increase his risk of stroke to the point that the planned surgery would have been postponed until the PFO was closed[.]  [Although] individuals with large PFOs are at increased risk for a stroke[,] nonetheless there [is] no firm evidence-based guidelines in the [pertinent medical] literature to suggest that closing a PFO in the general asymptomatic population is likely to prevent a first occurrence of a stroke.  

[C]urrent treatment guidelines DO NOT recommend preemptive closure of PFOs in asymptomatic patients or in individuals awaiting anticipated surgical procedures.     

[The Veteran's PFO] appears to be the most "plausible" [avenue for the DVT embolus that caused his fatal left CVA], assuming the thrombus (clot) from the lower extremity vein traveled (embolized) into [his] right heart and crossed over to the left heart chambers to then lodge in the cerebral circulation, culminating in a stroke.  Evidently, hip surgery puts patients at high risk for DVT.  [Nevertheless], one cannot be 100% confident that the stroke occurred secondary to paradoxical embolism via the PFO [and] it would not be possible to definitively rule out alternative mechanisms of stroke, such as a stroke resulting from atherosclerotic plaque rupture leading to occlusion of the left middle cerebral artery.

The Veteran consented to surgery after being informed in this case that there was a reasonably foreseeable risk of stroke associated with a right hip arthroplasty [and the] fatal embolus traveling through an undetected PFO [was] a reasonably foreseeable event associated with surgery for a right hip arthroplasty[.]  

[While] I cannot specifically comment on whether the notification or discussion with the patient incorporated the risk of an embolism via an undetected PFO[,] nonetheless, strokes post or perioperatively can occur from a variety of mechanisms including paradoxical embolism via a PFO occurring as a result of a thrombus originating from lower extremity veins.  Of note, hip arthroplasty increases the risk of hemorrhagic and ischemic strokes approximately 4 - 5 fold.  [Citations to medical literature omitted.]  

However, [this] data notwithstanding, no recommendation to proactively screen for a PFO in patients awaiting elective hip surgery exist in [medical] literature.   

The Board has considered the record in its totality and concludes that the weight of the objective clinical evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment.  

In analyzing the facts of this case, the primary hurdle in asserting a claim for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 is to determine whether there is an additional disability that was caused by VA treatment.  The clinical evidence associated with this claim clearly demonstrates that the Veteran's left CVA that caused his death was the result of a blood clot that was acquired during his right hip surgery at the VAMC in August 2009.  The aforementioned medical opinions demonstrate, however, that the appropriate standard of medical care was provided by VA to the Veteran at all times during the course of his pre-operative admission to the VAMC in August 2009 all the way through to his death in September 2009.  No prescribed medical guidelines existed to preoperatively screen hip arthroplasty patients for PFOs, and even if a PFO had been detected prior to surgery, as the Veteran was asymptomatic for stroke there were no prescribed guidelines to close up his PFO prior to his left hip arthroplasty and no medical literature suggests that doing so would likely have prevented a first occurrence of a stroke.  Thusly, the Board finds that the Veteran's death in September 2009 as a result of a left cerebrovascular accident during treatment at the VAMC following elective right hip surgery was not caused by carelessness, negligence, lack of proper skill, error in judgment on the part of VA in furnishing medical treatment to the Veteran.

As indicated, there are several ways to meet the proximate causation requirement of section 1151(a)(1)(A): (i) show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (ii) show that VA furnished medical treatment without informed consent, or (iii) show that the additional disability was caused by an event not reasonably foreseeable. 38 C.F.R. § 3.361(d)(1-2).

The determination of whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  See Schertz v. Shinseki, 26 Vet. App. 362 (2013).  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2).

In this regard, the Board finds that the medical evidence establishes that the Veteran's left CVA that led to his death was an event that was a reasonably foreseeable and medically recognized risk of hip arthroplasty within the meaning of 38 U.S.C.A. § 1151(a)(1)(B) (West 2014).  This is distinguished from a medical condition.  The Board notes that the September 2010 VA physician's opinion states, in essence, that the Veteran's PFO was a medical condition of his that was not reasonably foreseeable.  A medical condition is not the same thing as a medical event and the outcome of this case turns on this distinction.  The August 2014 IME opinion further states that under any conditions and circumstances, a stroke due to a DVT emanating from a lower extremity vein is always a reasonably foreseeable risk of lower extremity surgery, with hip arthroplasty producing a 4 - 5 fold increase of such risk, and that therefore a fatal embolus traveling through an undetected PFO was itself part and parcel to the aforementioned risk of stroke and is therefore a reasonably foreseeable event associated with right hip arthroplasty.  As such, it was implicitly part of notification provided to the Veteran prior to his surgery, and the informed consent that was obtained from him also contemplated this specific risk.  The Board thusly concludes that although the Veteran's PFO that facilitated the travel of the blood clot into his brain was not a reasonably foreseeable condition, the risk of a fatal stroke from a lower extremity blood clot was a reasonably foreseeable event of hip surgery and, as such, the appellant's claim does not meet the criteria for an award of DIC benefits under 38 U.S.C. § 1151. 

While it is understandable that the appellant is upset at the loss of her spouse, the weight of the clinical evidence does not, on its face, suggest any fault on the part of VA treating personnel.  There is no competent medical evidence or opinion of record that demonstrates that VA was negligent in rendering medical services to the Veteran, which proximately caused his death.  The CVA event that led to the Veteran's death was also a reasonably foreseeable risk of the surgery that he elected to undergo.  To the extent that the appellant asserts on her own medical authority that her claim is meritorious, based on her personal knowledge of, and familiarity with her late husband's medical history, the Board recognizes that lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the issue in this case is a complex matter which requires specialized training for a determination as to causation, standard of care, foreseeability, etc., and it is therefore not susceptible of resolution by lay opinions. 

The Board does not doubt the appellant's sincerity; however, the record does not contain any competent probative evidence to support her assertions.  Simply put, the appellant has submitted no competent evidence which tends to substantiate her contentions that the Veteran died due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment to the Veteran, or an event not reasonably foreseeable. 

In the absence of competent evidence which demonstrates death as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or an event not reasonably foreseeable, the Board concludes that entitlement to DIC under the provisions of 38 U.S.C. § 1151 for the cause of the Veteran's death as a result of VA medical treatment is not warranted.  The appeal in this regard must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

DIC benefits under 38 U.S.C. § 1151 is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


